EXHIBIT 12 AT&T INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Dollars in Millions Six Months Ended June 30, Year Ended December 31, (Unaudited) Earnings: Income from continuing operations before income taxes $ Equity in net income of affiliates included above Fixed charges Distributed income of equity affiliates Interest Earnings, as adjusted $ Fixed Charges: Interest expense $ Interest capitalized Portion of rental expense representative of interest factor Fixed Charges $ Ratio of Earnings to Fixed Charges
